Warner, J.
The error assigned to the judgment of the Court below in this case is the dismissal of the complainant’s bill. One branch of this case was brought up to this Court at a former term, and the writ of error was withdrawn by the plaintiff in error without a hearing thereon. The complainant is in ""possession of the land for which the note was given, on which the judgment-was obtained, which is now sought to be enjoined under various pretexts setup in his bill of complaint, all of which appear to have been hunted up by him since the rendition of the judgment, for the obvious purpose of delaying the payment of a just demand. The payment of the judgment rendered against him for the price of the land will, in our judgment, be a sufficient protection to him as against the claims of th'e cestui que trusts of the trustee who sold it to him, under the deed of trust, which conferred the power on the trustee to sell the same. On the statement of facts “contained in the record, there was no error in the judgment-of the Court below in dismissing the complainant’s bill.
And as it is quite apparent from all the facts in the record that the case was brought here for delay only, damages should be awarded as provided by the 4221st section of the Code.
Let the judgment of the Court below be affirmed, and damages be awarded.